Opinion by
Ervin, J.,
In this unemployment compensation case the claimant was denied compensation by'the bureau, the referee and the board under §402(b) (1) of the Unemployment Compensation Law,-43 PS §802(b) (1).
Claimant was last employed by Metropolitan Life Insurance Company as an agent. Under the employer’s retirement program he could have retired at the age ,of 65 on April 1, 1961 or if lie requested and the company approved, he could have worked an additional year. On March 15, 1961 appellant requested permission to continue working for an additional year until April 1, 1962 and his -request was granted. On September 5, 1961 appellant requested that he be retired as of September 29, 1961' and his request was granted. He could have continued to work until April 1, 1962 had he not retired voluntarily.
This case is ruled by Mayer Unemployment Compensation Case, 192 Pa. Superior Ct. 504, 161 A. 2d 660.
Decision affirmed.